Filed 8/12/21 Birden v. The Regents of the University of Cal. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


NICOLE BIRDEN,                                             B302956

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. BC663189)
         v.

THE REGENTS OF THE
UNIVERSITY OF
CALIFORNIA,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Michael L. Stern, Judge. Affirmed as modified.
      Horvitz & Levy, Karen M. Bray, Bradley S. Pauley, Eric S.
Boorstin; Gordon Rees Scully Mansukhani, Stephen E. Ronk,
Erika L. Shao; AlvaradoSmith and Raul F. Salinas for Defendant
and Appellant.
      V. James DeSimone Law, V. James DeSimone, Carmen D.
Sabater and Ryann E. Hall for Plaintiff and Respondent.
       The Regents of the University of California (appellant or
the Regents) appeal from a judgment entered following a jury
trial in this action for violations of the California Fair
Employment and Housing Act (FEHA) (Gov. Code, § 12900 et
seq.) brought by Nicole Birden (respondent), an African-American
phlebotomist formerly employed at UCLA Medical Center. The
case went to trial on three FEHA causes of action: wrongful
termination based on racial discrimination, wrongful termination
in retaliation for complaints, and racial harassment (hostile work
environment). Respondent claimed noneconomic damages based
on emotional distress, as well as economic damages, which were
exclusively described as past and future loss of earnings
stemming from her termination.
       By special verdict the jury determined that respondent was
not wrongfully terminated, finding that race was not a
substantial motivating reason for respondent’s termination and
that respondent did not complain about racial discrimination.
Thus her termination was not wrongful. However, the jury did
find that respondent was subjected to unwanted harassing
conduct because she was African-American.
       Although the jury found that respondent was not
wrongfully terminated, it awarded respondent past economic
damages (in the form of lost wages) in the amount of $190,033.92,
and future economic damages (in the form of lost wages) in the
amount of $86,112, for a total of $276,145.92 in economic
damages. The jury also awarded respondent $500,000 in past
noneconomic damages and $800,000 in future noneconomic
damages, for a total of $1.3 million in noneconomic damages. The
trial court awarded respondent both the economic and
noneconomic damages, for a total award of $1,576,145.92.




                                2
       The Regents moved for a new trial, arguing, among other
things, that the award of $276,145.92 in economic damages (lost
wages) was improper due to the jury’s specific finding that
respondent’s termination was lawful. The trial court denied the
motion concluding that the jury’s findings on damages were
justified. The Regents appeal only the narrow issue of whether
the award of $276,145.92 for lost wages was lawful in light of the
jury’s determination that respondent was not wrongfully
terminated.
       We find that the jury’s award of economic damages in the
form of lost wages violated the jury instructions and was
fundamentally inconsistent with the jury’s specific finding that
respondent was not wrongfully terminated. We therefore strike
the award of $276,245.92 in past and future economic damages.
As modified, we affirm the judgment.

                   FACTUAL BACKGROUND
      Respondent began her employment as a phlebotomist at
UCLA Medical Center in March 2015 as a temporary employee.
In October 2015, respondent was hired as a per diem
phlebotomist. Per diem employees are at-will workers who
supplement the staff of career health professionals at the medical
center. Some of the medical center’s phlebotomists acted as
dispatchers, assigning other phlebotomists to draw patients’
blood throughout the day in various parts of the hospital.
Respondent did not act as a dispatcher; instead, she was required
to draw blood at the direction of the dispatchers.
Harassment by coworkers
      When respondent began working at UCLA Medical Center
she heard a rumor that her coworkers were saying “there is a
new Black girl in the laboratory with an attitude.” Respondent




                                3
thought this rumor was without basis and was bothered by it.
When respondent entered the lab she heard offensive comments
in Spanish, such as “morena,” “vaga,” “mentiroso” and
“perizoso,”1 made by phlebotomists Maria Contreras, Virginia
Martinez, Mayra Rivers and Oscar Torres. The comments made
respondent feel unwelcome.
      Another phlebotomist, Brian Andrade, used the word
“nigger”2 in casual conversation. Andrade addressed respondent
as the n-word a number of times. Andrade played music using
the n-word daily. Supervisors were aware of the music as they
would enter the laboratory frequently while the music was
playing. Respondent told Andrade not to use the n-word to her,
but he did not comply. Respondent found use of the n-word
offensive, although she did not think Andrade was malicious in
his use of the word.
      Respondent described an “air of mistrust” about her among
her supervisors and coworkers. Respondent observed the lead
dispatcher, Torres, standing behind doors seemingly watching
her. Respondent also described other rumors that circulated
about her that were untrue. Specifically a rumor started by
Rivers that respondent stuck a patient with a needle seven times
without drawing blood. Respondent found this insulting because
it suggested that she was not good at her job. In addition, the
same coworkers who would use derogatory terms about her would
accuse respondent of not communicating with them when they
acted as dispatchers. Respondent would routinely leave her

1     Translated, these words refer to a Black woman, and refer
to her as lazy and a liar.
2     We will not repeat this word in the opinion and will
reference it as the “n-word.”




                                4
phone on the cart outside the door or in the hallway while she
was drawing blood. When she returned dispatch’s phone calls
she would be scolded and questioned as to her whereabouts and
asked what she was doing. Phlebotomists, including Contreras
and Elizabeth Reyes, would complain to Chanida Anukul,
respondent’s supervisor, that respondent was not answering her
phone.
       Respondent testified that she was assigned a
disproportionate number of blood draws. The large number of
draws was challenging, and respondent would have to prioritize a
number of new and urgent draws throughout the day.
Respondent was also not able to take timely breaks. Respondent
testified that when she was assigned additional blood draws she
knew there were other phlebotomists in the laboratory that could
have done the work. Rivers complained to Anukul that when
Rivers attempted to make additional assignments to respondent,
respondent reacted in a hostile manner.
       In addition, respondent claims that Contreras and
Martinez intentionally manipulated the way blood draws were
assigned to make it appear as if respondent did not complete all
of her draws. Rivers and Martinez would also falsely complain to
Anukul that respondent was not finishing her work. In addition,
Rivers and Martinez accused respondent of mislabeling her
specimens.
       Respondent told Anukul that she was being falsely accused
and that she always performed her blood draws unless the
patient refused or was otherwise unavailable. Respondent
attempted to bring her concerns about these false accusations to
Anukul’s attention.




                               5
Complaints about respondent
       In November 2015, respondent was observed by lead
phlebotomist Brett Westfall crossing a street near the medical
center when she should have been inside performing blood draws.
Westfall reported his observation to Anukul and Torres (the lead
dispatcher). Westfall noted that respondent was wearing her lab
coat, which is not to be worn offsite per the medical center’s
policy. Anukul then told respondent that she should
communicate with dispatchers if she needed to leave the work
area outside of her break time.
       The same month a coworker, Luisha Lauraeno,
accompanied respondent to a blood draw on a patient in police
custody. The testimony was in conflict as to whether respondent
asked Lauraeno to accompany her, or whether Lauraeno offered
to go along with respondent because she did not have an
assignment at that time. Anukul called respondent into her
office to discuss the incident. Anukul counseled respondent
regarding the importance of the dispatch system and the need to
inform dispatchers if she needed assistance. Respondent felt she
was wrongly accused of asking Lauraeno to go with her.
Respondent told Anukul that she did not ask Lauraeno to
accompany her.
       Several dispatchers continued to complain that, during her
shifts, respondent failed to answer her cell phone, which was
provided by the medical center for the purpose of receiving calls
and directions from the dispatchers. Dispatcher Rivers reported
an incident during which respondent did not answer her cell
phone for over 30 minutes. When she finally answered, she was
rude, confrontational, and hung up abruptly. Rivers described
respondent as “hostile,” and indicated that respondent slammed
the phone to hang up. Rivers felt harassed by respondent’s




                                6
behavior. Rivers asked for assistance with respondent’s behavior
as it was “happening with most of the female dispatchers when
working with her and now it[’]s affecting patient care.”
Respondent’s complaints about harassment and bullying
       On December 4, 2015, respondent complained to Anukul
about her coworkers making false complaints: “[i]t is really
disturbing that my name keeps floating around in a non positive
manner and a selective few people are being followed around on
the floor. . . . [¶] [H]arassment and bullying is not allowed, this
is a constant and ongoing problem . . . .” Anukul did not bring
the complaint to human resources despite respondent’s
complaints that she was receiving excessive phone calls from
dispatch.
       Respondent was the subject of other petty complaints in
2016, such as a false claim that she was riding up and down in
the elevator. Respondent told Anukul, “[A]t this point this is
kind of ridiculous these false accusations that are being made
about me.”
       Respondent, bothered by the use of derogatory remarks and
insulting language, brought up the issue with laboratory director
Anthony Johnson on March 8, 2016. Respondent wrote:
       “I would like to ask if you can please reiterate the
       importance of English usage in the Laboratory. The
       over excessive use of Spanish, inappropriate
       conversations, and loudness is very unprofessional,
       offensive, and rude at times. Also, moving forward
       with the new Beaker/Rover program, I hope the
       inpatient lab draws will now start to be issued in a
       fair and unbiased manner.”
       Johnson did not respond to respondent nor did he seek
clarification of her complaint. He viewed the e-mail as contrary
to the Regents’ policy of permitting employees to speak other




                                7
languages at work, as long as conversations about patient care
were in English.
Incident with Contreras
       On March 29, 2016, respondent had documented that a
patient was unavailable for a blood draw because the patient was
having an ultrasound. Respondent returned to restock her cart
for the next shift. Contreras questioned respondent why she did
not draw blood from the patient. Respondent maintained that
she had documented the reason on the medical chart, and there
was no reason for Contreras to accuse her of falsifying the record.
Contreras noted that respondent did not include the nurse’s
name on her notes. Contreras asked respondent if she knew the
name of the nurse who reported that the patient was in
ultrasound. Respondent stated that she did not know. Contreras
called the patient’s floor and spoke to a nurse who said the
patient had been present in her room and had not seen a
phlebotomist. The nurse again asked the laboratory to send a
phlebotomist to draw the patient’s blood. Contreras testified that
respondent approached her aggressively and stated that the
patient was having an ultrasound. Contreras further reported
that respondent stated this fact was written in the notes and “IF
YOU COULD NOT READ OR UNDERSTAND ENGLISH
[THAT] IS NOT MY PROBLEM.” Contreras responded, “Please
don’t talk to me th[at] way[.] [I]f you have a problem[,] talk to
[my] supervisor[s,] Chanida or Oscar.”
       Contreras, for whom English is a second language, told
human resources that she felt discriminated against based on her
“accent and national origin.” Contreras added that she felt
humiliated because respondent did this in front of coworkers.
She felt respondent’s actions created a hostile work environment
that was coming to the point where it was “affecting patient




                                 8
care.” Contreras sent the same e-mail that she sent to human
resources to Anukul.
       As a result of Contreras’s e-mail, Anukul contacted Joshua
Samuels, an employee relations manager in the UCLA Medical
Center human resources department. In consultation with
Samuels, Anukul investigated the incident. She first spoke with
Contreras, who was distraught and insulted by what she
characterized as racial discrimination against her. Anukul then
interviewed two employees who witnessed the encounter, Alondra
Wilburn and Elizabeth Rays. Each confirmed Contreras’s
account of the events and that respondent insinuated Contreras
could not read or understand English.
       Anukul then spoke with respondent who acknowledged
that she had made a comment about Contreras’s English
abilities. Respondent told Anukul that she had become angry
because Contreras insinuated that she was being untruthful
about the patient being in ultrasound. Anukul reminded
respondent that full documentation is required, including the
name of the nurse.
       Anukul shared her findings with Samuels, who advised
that a counseling memorandum should be placed in respondent’s
file, documenting the incident, because it is inappropriate to
accuse someone of not speaking English in the workplace. No
such memorandum was prepared.
       On April 7, 2016, three days after Anukul interviewed
respondent, respondent sent Anukul an e-mail in which she
insisted it was not standard practice to record a nurse’s name
when a blood draw is deferred. Respondent asserted that the
nurse’s name was not vital information and respondent’s failure
to record the nurse’s name “shouldn’t [have] prompted
[Contreras] to interrogate me and exaggerate the situation the




                               9
way she did.” Because documenting the nurse’s name is
required, Anukul responded, “Please continue to document the
nurse[’]s name in your comments.” Anukul followed that e-mail
with a similar one to all phlebotomists to ensure everyone was
aware of the rule that nurse names should be documented.
Respondent’s absences and tardiness
       Throughout her time at the medical center respondent was
often late for work or absent from scheduled shifts. In May 2016,
Anukul noted that respondent had been absent four times in a
three-month period (February to April 2016) and had been late
frequently. Respondent’s attendance record triggered the
medical center’s policy requiring a supervisor’s review. Anukul
prepared a draft counseling memorandum regarding respondent’s
attendance problems and on May 18, 2016, asked Samuels to
review it.
       In evaluating respondent’s attendance issues, Samuels
inquired whether respondent was a “special” or “ordinary” per
diem employee. A special per diem employee is one who worked
over 1,000 hours in the last year and committed to work at least
50 percent of the time. Such employees were subject to a
progressive discipline process. On the other hand, ordinary per
diem employees could be dismissed at the discretion of their
supervisors. Anukul determined that, based on the number of
hours respondent had worked in the previous year, she was an
ordinary per diem employee.
Respondent’s termination
       Anukul decided to release respondent from the schedule—
effectively terminate her employment—based upon respondent’s
excessive absences and tardiness, her failure to communicate
with the laboratory dispatchers, and her confrontation with




                               10
Contreras in which respondent had appeared “racially
discriminatory.”
      On June 2, 2016, Anukul met with respondent and
explained that respondent was being released from the schedule.
Anukul advised respondent that she was eligible for rehire.
Events following respondent’s termination
      In July 2016, shortly after being released from the
schedule, respondent reapplied for her former position as a
phlebotomist at the medical center. Respondent was not
interviewed for the position.
      Respondent testified that she was out of work for 15
months and lost earnings during that time. She eventually found
employment at Kaiser at a lower compensation rate to what she
had expected to make at UCLA Medical Center.

                  PROCEDURAL HISTORY
Complaint
       On November 21, 2016, respondent filed an administrative
complaint against the Regents with the Department of Fair
Employment and Housing (DFEH), alleging that she had been
subjected to discrimination, harassment, and retaliation on the
basis of her race and age. Respondent requested that DFEH
issue an immediate right to sue letter, which it did the same day
without opening an administrative investigation.
       In May 2017, respondent sued the Regents, alleging race
discrimination, age discrimination, harassment, and retaliation
in violation of FEHA. She also alleged failure to prevent
discrimination and harassment in violation of FEHA, retaliation
in violation of Health and Safety Code section 1278.5, and breach
of the covenant of good faith and fair dealing. Respondent
claimed that she was wrongfully terminated based on her race




                               11
and in retaliation for complaining about racial discrimination and
harassment.
Trial
      Trial commenced in July 2019 on three FEHA causes of
action: wrongful termination based on racial discrimination,
wrongful termination in retaliation for complaints, and racial
harassment (hostile work environment).
      Respondent sought two categories of damages: (1) economic
damages, which were exclusively described as lost wages during
the period after her termination from employment at UCLA
Medical Center and the pay differential between her pay at
UCLA Medical Center and her position at Kaiser; and (2)
noneconomic damages, which she sought based on the emotional
distress she suffered from the harassment and loss of her job.
Respondent did not present any evidence that the harassment by
her colleagues caused her to lose earnings or that she missed
work as a result of the harassment.
Jury instructions and special verdict
      The jury was given specific instructions as to how it was to
calculate damages. First, the jury was instructed:
            “The damages claimed by [respondent] for the
      harm caused by The Regents fall into two categories
      called economic damages and noneconomic damages.
      You will be asked on the verdict form to state the two
      categories of damages separately.”
      As to economic damages, the jury was specifically
instructed:
            “[Respondent] claims past and future loss of
      earnings as her specific items of economic damages.
            “If you find that The Regents discharged
      [respondent] for discriminatory or retaliatory
      reasons, then you must decide the amount of past




                               12
      and future lost earnings that [respondent] has proven
      she is entitled to recover, if any.”
      Thus, the jury instructions made it clear that past and
future lost earnings were the only economic damages that
respondent was seeking, and the jury should calculate such
damages only if it determined that respondent was discharged for
discriminatory or retaliatory reasons.
      The jury found that respondent was not discharged for
discriminatory or retaliatory reasons. The first question on the
special verdict form was, “Was [respondent’s] race a substantial
motivating reason for the Regents’ discharge of [respondent]?”
The jury answered “No.” Thus, the jury was directed to skip the
next question, “Was the Regents’ discharge a substantial factor in
causing harm to [respondent]”? The jury did not provide a
response to this second question.
      As to retaliation, the jury was first asked, “Did
[respondent] complain about racial discrimination and/or racial
harassment?” The jury answered, “No.” Because the jury
answered this question in the negative, the jury was not required
to answer the following two questions as to whether respondent’s
complaint of racial discrimination was a substantial motivating
factor in the Regents’ decision to discharge respondent, and
whether the Regents’ conduct was a substantial factor in causing
harm to respondent. The jury did not provide responses to these
questions.
      The jury answered “Yes” to question 6, “Was [respondent]
subjected to unwanted harassing conduct because she was
African American?” The jury also found that such harassment
created a hostile work environment, and respondent’s supervisors
knew or should have known of the harassing conduct.




                               13
      Despite the specific instruction that the jury should only
calculate economic damages (lost wages) if it found that
respondent had been wrongfully discharged, the jury calculated
$190,033.92 in past lost wages and $86,112 in future lost wages.
The damages award was specifically set forth as follows:

       “13. What are [respondent’s] damages?
            “a.  Past economic loss:         $190,033.92
            “b.  Future economic loss          $86,112.00
            “c.  Past Emotional              $500,000.00
                 distress and mental
                 harm
            “d.  Future Emotional            $800,000.00
                 distress and mental
                 harm
                               “TOTAL      $1,576,145.92”

        On September 11, 2019, the trial court entered a judgment
on the special verdict, awarding respondent the full
$1,576,145.92.
The Regents’ motion for new trial
        On October 7, 2019, the Regents filed a motion for new
trial. The Regents argued that while the jury’s liability findings
made sense, not so its damage award, because the jury awarded
respondent $276,145.92 in past and future economic damages
(i.e., lost wages) even though it found the Regents not liable for
wrongful termination.3 In support of this argument, the Regents
cited Civil Code section 3333, which mandates that the measure
of damages for noncontractual obligations is limited to the


3     The Regents also argued that the jury’s award of $1.3
million in noneconomic damages was grossly excessive.




                                14
detriment proximately caused thereby. In addition, the Regents
cited Lombardo v. Huysentruyt (2001) 91 Cal.App.4th 656, 665,
for the proposition that a defendant’s conduct must be a
substantial factor in bringing about the alleged harm. The
Regents argued that the lost wage damages were caused by
respondent losing her job, and her termination was lawful.
Further, there was no evidence that the harassment of
respondent in any way caused her lost wages.
      Respondent opposed the Regents’ motion for new trial,
arguing that the harassing conduct was a substantial factor in
causing her economic harm. Respondent cited Code of Civil
Procedure section 657, which states that a court shall not grant a
new trial “unless after weighing the evidence the court is
convinced from the entire record, including reasonable inferences
therefrom,” that it clearly should have received a different verdict
or decision. Respondent cited Bigboy v. County of San Diego
(1984) 154 Cal.App.3d 397, 406, for the proposition that a court
may not “substitute [its] judgment for that of the jury on the
question of damages unless it appears from the record the jury
verdict was improper.” Respondent argued that because the
harassing conduct was a substantial factor in causing
respondent’s economic harm, the verdict was not inconsistent.
      The trial court heard extensive oral argument on
November 12, 2019. It denied the Regents’ motion for new trial,
holding:
      “I think there is sufficient evidence that the jury is
      justified in the verdict that it rendered both on
      liability and damages factors, given the instructions
      of law that were given with the presented facts. And
      the damages are . . . not disproportionate to the harm
      that was presented by the facts that the jury had for
      consideration.”




                                15
Appeal
      On December 11, 2019, the Regents filed a notice of appeal
from the judgment after jury trial.

                            DISCUSSION
I.      Applicable law and standard of review
        A trial court may vacate or modify a verdict in whole or in
part or grant a new trial on the grounds of “[i]nsufficiency of the
evidence to justify the verdict . . . or [if] the verdict . . . is against
the law.” (Code Civ. Proc., § 657.) In bringing the motion for new
trial the Regents argued that the award of economic damages
was “against the law” because the Regents were found not liable
for wrongful termination and therefore the Regents could not be
held liable for past and future economic loss.
        Generally “[w]e will not disturb the trial court’s
determination of a motion for a new trial unless the court has
abused its discretion. [Citation]. When the court has denied a
motion for a new trial, however, we must determine whether the
court abused its discretion by examining the entire record and
making an independent assessment of whether there were
grounds for granting the motion.” (ABF Capital Corp. v. Berglass
(2005) 130 Cal.App.4th 825, 832.) “‘An abuse of discretion occurs
if, in light of the applicable law and considering all of the
relevant circumstances, the court’s decision exceeds the bounds of
reason and results in a miscarriage of justice.’” (Rayii v. Gatica
(2013) 218 Cal.App.4th 1402, 1415.) We may reverse a trial
court’s decision “if there is no reasonable basis for the court’s
decision or the decision is based on a legal error.” (Bell v.
Bayerische Motoren Werke Aktiengesellschaft (2010) 181
Cal.App.4th 1108, 1122.)




                                   16
       Generally a plaintiff is required to present substantial
evidence of causation linking the defendant’s misconduct to the
damages. (Civ. Code, § 3333 [damages for breach of obligation
not arising from tort is “detriment proximately caused thereby”];
see Spackman v. Good (1966) 245 Cal.App.2d 518, 534 [reversing
award where evidence not sufficient to establish defendant’s
misconduct was the cause of plaintiff’s harm].) Under the
substantial evidence test “‘[the] power of the appellate court
begins and ends with a determination as to whether there is any
substantial evidence, contradicted or uncontradicted,’ to support
the trial court’s findings.” (Estate of Leslie (1984) 37 Cal.3d 186,
201.) We must therefore view the evidence in the light “‘most
favorable to the prevailing party, giving [that party] the benefit of
every reasonable inference.’” (Ibid.) Substantial evidence “must
be reasonable in nature, credible and of solid value.” (Lane &
Pyron, Inc. v. Gobbs (1968) 266 Cal.App.2d 61, 68.)
       The standard of review for inconsistency in a special verdict
is de novo. (Trejo v. Johnson & Johnson (2017) 13 Cal.App.5th
110, 124.) “‘A court reviewing a special verdict does not infer
findings in favor of the prevailing party [citation], and there is no
presumption in favor of upholding a special verdict when the
inconsistency is between two questions in a special verdict.’”
(Ibid.)
II.    Relevant FEHA law
       FEHA defines discrimination, retaliation, and harassment
as separate and distinct wrongs. (Gov. Code, § 12940, subds. (a),
(h) & (j)(1); Roby v. McKesson Corp. (2009) 47 Cal.4th 686, 705
(Roby) [“In the FEHA, the terms ‘discriminate’ and ‘harass’
appear in separate provisions and define distinct wrongs.”];
Mathieu v. Norrell Corp. (2004) 115 Cal.App.4th 1174, 1188
[harassment and retaliation for complaining of the harassment




                                 17
constitute two separate and distinct grounds for liability under
FEHA].) Discrimination involves an official action taken by an
employer, such as “hiring, firing, [or] failing to promote.” (Roby,
supra, at p. 706.) Retaliation involves circumstances in which an
employer penalizes an employee for reporting or opposing FEHA
violations. (Mathieu, supra, at p. 1188.) “By contrast,
harassment often does not involve any official exercise of
delegated power on behalf of the employer.” (Roby, supra, at
p. 706.) Instead, harassment focuses on situations in which “the
social environment of the workplace becomes intolerable because
the harassment . . . communicates an offensive message to the
harassed employee.” (Ibid.)
       Each distinct wrong can lead to distinct remedies. (Roby,
supra, 47 Cal.4th at p. 707.) In addition, where a plaintiff proves
one wrong, but not another, the plaintiff is limited to the
remedies arising from the specific violation proven. For example,
in Taylor v. Nabors Drilling USA, LP (2014) 222 Cal.App.4th
1228 (Taylor), the plaintiff was not entitled to lost compensation
because he had not prevailed on his claim for retaliatory
discharge. The Taylor court held that “[s]ince the jury
determined that respondent was lawfully discharged, he was not
entitled to recover damages for lost compensation.” (Id. at
p. 1248.)
III. Respondent failed to prove discriminatory or
       retaliatory discharge and therefore was not entitled
       to lost wages
       The trial of this matter involved three distinct wrongs:
wrongful termination based on racial discrimination, wrongful
termination in retaliation for complaints, and racial harassment
(hostile work environment). Respondent failed to prove that she




                                18
was wrongfully terminated on either a racial discrimination
theory or a retaliation theory.
       Respondent proceeded on distinct theories supporting her
entitlement to remedies. As to economic damages, her “specific
items of economic damages” were limited to “past and future loss
of earnings.” Such lost earnings were tied only to respondent’s
two theories of wrongful termination. The jury was specifically
instructed that “[i]f you find that The Regents discharged
[respondent] for discriminatory or retaliatory reasons, then you
must decide the amount of past and future lost earnings that
[respondent] has proven she is entitled to recover, if any.” (Italics
added.)
       Respondent did not prevail on her claims of wrongful
termination. Thus she is not entitled to economic damages in the
form of lost wages. Because lost wages were the only specific
items of economic damages respondent sought, she is not entitled
to any economic damages in this matter. (Taylor, supra, 222
Cal.App.4th at p. 1248.)
       Respondent argues that all damages, including lost wages,
are recoverable in a FEHA harassment case. However the cases
cited by respondent are distinguishable. They involve situations
where the employee either resigned or was constructively
discharged. (See, e.g., Cloud v. Casey (1999) 76 Cal.App.4th 895,
906-909 (Cloud); see also Hope v. California Youth Authority
(2005) 134 Cal.App.4th 577 (Hope); Bihun v. AT&T Information
Systems, Inc. (1993) 13 Cal.App.4th 976, 996 (Bihun),
disapproved on other grounds in Lakin v. Watkins Associated
Industries (1993) 6 Cal.4th 644.) None involves a situation
where, as here, the employee was lawfully terminated from
employment for reasons that were neither discriminatory nor
retaliatory.




                                 19
       In Cloud, an employee voluntarily resigned after being
passed over for the position of controller on the basis of her
gender. (Cloud, supra, 76 Cal.App.4th at p. 909.) While it was
her choice to leave or remain at her job, both decisions involved
continuing harm from the discrimination she suffered. (Ibid.)
Thus, the Cloud court determined that the trial court had erred
in limiting her damages to the period of time before she willingly
terminated her own employment. (Ibid.)
       In Hope, an employee took a medical leave of absence after
years of severe sexual orientation harassment. (Hope, supra, 134
Cal.App.4th at p. 587.)4 He never returned to work. (Hope, at
p. 587.) Among other things, the employer argued that the
economic damage award to the employee was not supported by
the evidence. In affirming the award, the Hope court noted that
“the jury implicitly determined that, but for the harassment,
Hope would have been employed by the state until retirement
age.” (Id. at p. 594.)
       The matter before us is distinguishable because the jury
specifically found that respondent’s termination was not

4      The Hope plaintiff suffered years of sexual orientation
harassment leading to serious medical problems. His treating
psychiatrist testified that “beginning sometime between six and
10 months after Hope started work, he was under ‘enormous
tension and pressure and anxiety’ because of ‘mistreatment’ from
coworkers and the administration, as well as a lack of ‘protection
and support from management.’ The anxiety caused Hope to
develop a bleeding blister in the retina of his right eye, leading to
permanent loss of vision. Other than hand motions within a few
feet of his face, Hope cannot see anything through his right eye.
Hope’s physician told him that this type of blindness is typically
caused by job stress and that it is more common in doctors and
lawyers.” (Hope, supra, 134 Cal.App.4th at pp. 584-585.)




                                 20
unlawful. In contrast to the implicit finding in Hope that, but for
the harassment, the plaintiff would have been employed until
retirement, the jury in this case implicitly found that
respondent’s termination was unrelated to any harassment. The
evidence fully supports the jury’s conclusion. In contrast to the
plaintiff in Hope, who took medical leave after years of
harassment requiring psychiatric and medical treatment,
respondent in this matter wanted to continue working at UCLA
Medical Center. In fact, after her termination she reapplied for
her position as a phlebotomist at the UCLA Medical Center.
Respondent presented no evidence that her superiors, who were
responsible for her termination, ever behaved in a way that was
harassing to her. On the contrary, she testified that they were
“professional” and “cordial” to her and never made any racially
derogatory comments. The circumstances of respondent’s
termination were not comparable to the extended medical leave
and constructive discharge that occurred in Hope.
      Finally, Bihun involved a female employee who was
subjected to unwanted sexual advances by a superior. (Bihun,
supra, 13 Cal.App.4th at pp. 985-986.) When she rejected her
superior’s advances, he retaliated by taking away her
responsibilities to the point where she had nothing to do. (Id. at
p. 986.) She went on disability leave for an adjustment disorder,
anxiety and depression, which her doctor attributed to what had
occurred at work. (Ibid.) When she returned to work she was
demoted to a position two levels below her previous position
where she had no skills or experience. Shortly thereafter, she
resigned. (Ibid.) On appeal, the employer attacked the award of
compensatory damages as excessive. (Id. at p. 996.) Among
other things, the employer argued that the award of future loss of
earnings was not supported by the evidence. The Bihun court




                                21
disagreed, stating that there was sufficient evidence that, but for
the sexual harassment, the plaintiff would have remained at her
previous employer indefinitely, and the jury could reasonably
have concluded that she would have remained there. (Ibid.)
       In this matter there was no room for the jury to infer that,
but for the harassment, respondent would have remained at her
job. She was terminated for three reasons: (1) excessive absences
and tardiness, (2) her failure to communicate with the laboratory
dispatchers, and (3) her confrontation with Contreras in which
respondent had appeared to behave in a way that was “racially
discriminatory.” The jury was entitled to believe Anukul’s
testimony as to the reasons for respondent’s termination. The
jury was also entitled to believe that none of these reasons
stemmed from any racial animus or retaliatory motive. We must
credit the jury’s findings that the reasons for respondent’s
termination were not unlawful.
       Despite the jury’s finding that respondent’s termination
was not unlawful, respondent argues that the jury was entitled to
conclude the harassment was a substantial factor in causing
respondent’s lost wages. Respondent argues that she proved the
causal link between the harassment she suffered and her
termination because the reasons Anukul gave for terminating her
were directly related to the harassing incidents respondent
suffered. Respondent’s argument is contrary to the jury’s finding.
Respondent has failed to cite a California case suggesting that
where an employee suffered harassment by coworkers, but was
lawfully terminated by her employer for legitimate reasons
unrelated to any unlawful motive, that employee may receive
compensation in the form of lost wages. Under the circumstances
of this case—particularly because the jury was instructed to




                                22
award lost wages only if it found wrongful termination—
respondent’s position is unsupported in the law.5


5        Appellant points out that many federal cases decided under
title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.)
(Title VII) have held that a harassment claim does not support a
damage award in the form of lost wages in the absence of a
constructive discharge. (Spencer v. Wal-Mart Stores, Inc. (3d Cir.
2006) 469 F.3d 311, 317 [a harassment claim in the absence of a
successful constructive discharge claim is insufficient to support
an award of lost wages]; Saxton v. American Tel. & Tel. Co. (7th
Cir. 1993) 10 F.3d 526, 536-537 [to recover lost earnings on a
hostile work environment claim, plaintiff “must prove that she
was constructively discharged”], called into doubt on another
ground by Cooke v. Stefani Management Services, Inc. (7th Cir.
2001) 250 F.3d 564, 568, fn. 3; Bundy v. Jackson (D.C. Cir. 1981)
641 F.2d 934, 946, fn. 12 [a claim for lost earnings is “irrelevant
to” a hostile work environment claim]; Targonski v. City of Oak
Ridge (E.D.Tenn. 2013) 921 F.Supp.2d 820, 826 [“Because
plaintiff was neither terminated nor constructively discharged
(nor ‘forced to resign’), damages for lost wages are not available
to her.”].) Appellant also cites Betts v. Costco Wholesale Corp.
(6th Cir. 2009) 558 F.3d 461, but this case was decided under
Michigan law, not federal law. Because Title VII and other
federal statutes have objectives and language similar to FEHA,
“‘“. . . California courts often look to federal decisions interpreting
these statutes for assistance in interpreting the FEHA.”’”
(Richards v. CH2M Hill, Inc. (2001) 26 Cal.4th 798, 812.)
Appellant asks that we look to these federal cases as persuasive
authority in making the same decision here. Respondent argues
that, on the contrary, the California Supreme Court has rejected
the argument that federal precedent should have a bearing on
FEHA damages. (Commodore Home Systems, Inc. v. Superior
Court (1982) 32 Cal.3d 211, 215 [holding that in a civil action
under FEHA, all relief generally available in noncontractual
actions, including punitive damages, may be obtained].) We find




                                  23
IV.    The special verdict is irreconcilable
       “Inconsistent verdicts are ‘“against the law,”’ and the
proper remedy is a new trial.” (Shaw v. Hughes Aircraft Co.
(2000) 83 Cal.App.4th 1336, 1344.) This rule is “‘based upon the
fundamental proposition that a factfinder may not make
inconsistent determinations of fact based on the same evidence.’”
(City of San Diego v. D.R. Horton San Diego Holding Co., Inc.
(2005) 126 Cal.App.4th 668, 682-684 (San Diego).) In Trujillo v.
North County Transit Dist. (1998) 63 Cal.App.4th 280 (Trujillo),
for example, the jury’s finding that an employer failed to prevent
discrimination and harassment was irreconcilable with the jury’s
finding that no discrimination or harassment had occurred. (Id.
at p. 289.) As such, the jury’s verdict was “too inconsistent to be
enforced,” as it lacked an “essential foundational predicate of
harassment or discrimination.” (Ibid.)
       The jury here was instructed that respondent’s economic
damages were past and future lost wages. The jury was also
instructed to calculate those economic damages if it found that
the Regents discharged respondent for discriminatory or
retaliatory reasons. The jury’s finding that the Regents did not
discharge respondent for a discriminatory or retaliatory reason is
irreconcilable with its award of lost wages. (Trujillo, supra, 63
Cal.App.4th at p. 289.) In this case a finding of discriminatory or
retaliatory termination was an “essential foundational predicate”
to a finding of lost wages. (Ibid.)


that we need not rely on the federal cases appellant has cited as
respondent failed to prove that she was wrongfully terminated
and therefore failed to prove that she was entitled to lost wages
under the specific claims made in this case. Such lost wages were
awarded in error.




                                24
       Respondent argues that the jury properly determined that
the harassing conduct was a substantial factor in causing
respondent’s termination. Thus, respondent argues, the jury
implicitly found that termination was a consequential harm
attributable to the unlawful harassment. For example,
respondent argues that the jury could have reasonably concluded
that the communication issues were specious and were fabricated
by respondent’s colleagues in order to communicate a hostile
message to respondent. Respondent points out that those
communication issues, in part, led to respondent’s termination.
       The jury could, however, also have concluded the opposite—
that the communication issues were not fabricated or specious.
The jury was aware that communication issues were a factor in
Anukul’s decision to terminate respondent. Nevertheless, the
jury found that the termination was not racially motivated. The
Regents prevailed on this issue, and we must therefore give the
Regents the benefit of every reasonable inference. (Estate of
Leslie, supra, 37 Cal.3d at p. 201.)
       The jury was instructed to calculate economic damages or
lost wages if it found discriminatory or retaliatory termination.
Respondent did not object to this very specific instruction. Given
the jury’s unequivocal findings that respondent was not
terminated for discriminatory or retaliatory reasons, the jury
instructions left no room for the jury to infer that the unlawful
harassment led to lost wages. The award of lost wages in this
matter violates the rule that “a jury’s special verdict findings
must be internally consistent and logical.” (San Diego, supra,
126 Cal.App.4th at p. 681.)
V.     “Cat’s paw” instruction
       The trial court refused to give respondent’s proposed “cat’s
paw” instruction. A “cat’s paw” instruction permits the jury to




                                25
find that an individual was terminated for discriminatory
reasons even if the individual, or group of individuals, who made
the termination decision did not act for discriminatory reasons.
The “cat’s paw” theory of liability was described in Reeves v.
Safeway Stores, Inc. (2004) 121 Cal.App.4th 95, 113 (Reeves):
      “To establish an entitlement to judgment as a matter
      of law, it is not enough to show that one actor acted
      for lawful reasons when that actor may be found to
      have operated as a mere instrumentality or conduit
      for others who acted out of discriminatory or
      retaliatory animus, and whose actions were a but-for
      cause of the challenged employment action.”
       The doctrine is generally applicable where “discriminatory
or retaliatory actions by supervisory personnel bring about
adverse employment actions through the instrumentality or
conduit of other corporate actors who may be entirely innocent of
discriminatory or retaliatory animus.” (Reeves, supra, 121
Cal.App.4th at p. 116.) The Reeves court noted that its emphasis
on the conduct of supervisors was “not inadvertent,” further
noting that an employer’s liability where the actor with the
requisite animus is a nonsupervisory coworker is less clear. (Id.
at p. 109, fn. 9.)
       Respondent’s proposed “cat’s paw” instruction, if given,
would have permitted the jury to find wrongful termination if it
found that Anukul acted as a conduit of respondent’s former
coworkers who harbored discriminatory motives in harassing
respondent. Had the jury been permitted to consider this theory,
Anukul could have been found to be the “cat’s paw” for other
individuals’ discrimination. The Regents would not necessarily
have been spared from liability for wrongful termination and lost
wages based solely on the harassing conduct of respondent’s
coworkers.




                               26
       However the trial court refused to give respondent’s
proposed “cat’s paw” instruction, and respondent has not
appealed this ruling. Therefore, in order to find the Regents
liable for discriminatory or retaliatory termination, the jury was
required to find that Anukul and other supervisors who approved
respondent’s termination had discriminatory or retaliatory
motives. The jury was not permitted to find that Anukul was the
“cat’s paw” of any of respondent’s coworkers.
       Respondent’s argument that Anukul’s decision to terminate
respondent was influenced by her coworkers’ harassing actions is
an attempt to use the cat’s paw theory to hold the Regents liable
for the harassing conduct of respondent’s coworkers. This theory
was specifically rejected by the trial court. We may not,
therefore, infer that the jury believed that the harassment caused
lost wages. Instead, we view the jury’s contradictory findings on
liability and damages to be irreconcilable.
VI. Remedy on appeal
       When the evidence is sufficient to sustain some, but not all,
damages awarded, we may reduce the judgment to the amount
supported by the evidence. (Behr v. Redmond (2011) 193
Cal.App.4th 517, 533.) In Taylor, for example, the appellate
court found that the plaintiff’s award of lost compensation was
not supported by the evidence because the jury determined that
the plaintiff was lawfully discharged. (Taylor, supra, 222
Cal.App.4th at p. 1248.) Because the Taylor court agreed that
the economic damage award was unsupported by the evidence it
reduced the plaintiff’s award accordingly and affirmed the
judgment as modified. (Id. at pp. 1233, 1252-1253.)
       Because respondent in this matter was not unlawfully
terminated, she was not entitled to compensation in the form of




                                27
lost wages. We therefore reduce the judgment accordingly and
affirm the judgment as modified.

                         DISPOSITION
      The judgment is modified to reduce respondent’s damages
from $1,576,145.92 to $1,300,000. As modified, the judgment is
affirmed. Respondent’s request for reasonable attorney fees and
costs on appeal is denied. Each party is to bear their own costs of
appeal.


                                     ________________________
                                     CHAVEZ, J.
We concur:


________________________
LUI, P. J.


________________________
HOFFSTADT, J.




                                28